Citation Nr: 1826926	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-15 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent prior to October 21, 2016 and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to October 21, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2000 and December 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that in November 2016, the RO increased the Veteran's disability rating for PTSD to 70 percent effective October 21, 2016. As this increase does not represent a full grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains pending before the Board. See A.B. v. Brown, 6 Vet. App., 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In March 2017, the RO granted a TDIU effective October 21, 2016. However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. Id. In this function, the Board may infer a claim for TDIU due exclusively to the service-connected PTSD, as this is the underlying disability at issue in this appeal. Therefore, the claim for a TDIU prior to October 21, 2016, is properly before the Board.

In June 2017, the Veteran testified before the undersigned in a Board hearing. The transcript is of record. 




FINDINGS OF FACT

1. From May 28, 2012 to October 20, 2016, PTSD was manifested by symptoms which cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.

2. During the appeal period, PTSD was manifested by symptoms which cause no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.

3. From May 28, 2012 to October 20, 2016, the Veteran's service-connected PTSD precluded him from performing the physical and/or mental acts required to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 70 percent for PTSD from May 28, 2012 to October 20, 2016, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for TDIU from May 28, 2012 to October 20, 2016 are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require reevaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130. Under DC 9411, the following applies:

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). However, a veteran may only qualify for a given disability rating under section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Initial Disability Rating Prior to October 21, 2016

In August 2012, VA treatment records indicate that the Veteran had complaints of being depressed, anxious, irritable mood, exaggerated startle response, hypervigilance, insomnia, recurrent intrusive thoughts, social isolation, nightmares, avoidance, and relationship difficulties with others. The Veteran had a mental status examination that revealed he was casually and neatly dressed, with euthymic mood, unimpaired insight and judgement, and did not express suicidal or homicidal ideation. In a May 2013 mental status examination the Veteran was fully oriented, had neat appearance, had depressed and anxious mood, with no suicidal or homicidal ideations, his speech was coherent and relevant, he had no delusions or hallucinations, and his insight and judgment were intact. Between June 2013 and September 2013, the Veteran attended group therapy. In these sessions the Veteran was interactive, supportive and attentive. The Veteran was highly to moderately motivated to participate in the group. The Veteran consistently was anxious during the sessions. The Veteran's thoughts were relevant, logical and goal directed. The Veteran did not verbalize any suicidal or homicidal ideations. In the Veteran's September 2013 session, the Veteran indicated he had nightmares on a regular basis and could not fall asleep after a nightmare. The Veteran stated that he loved spending time with his grandchild; however he stated he had a confrontation with his daughter-in-law about the amount time he and his wife spent with their grandchild. In October 2014, the Veteran attended a group therapy session. The Veteran was somewhat guarded, appeared alert, was fully oriented. He had an anxious mood, and did not verbalize suicidal or homicidal thoughts. In an August 2016 mental health screening, the Veteran was found to have severe depression based on PTSD and was noted to have felt hopeless about the present and the future. 

The Veteran's private treatment records prior to October 21, 2016 indicate that Veteran had severe symptoms and continuously sought treatment.

The Veteran underwent a VA examination in January 2014. The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally function satisfactory, with normal routine behavior, self-care and conversation.

The Veteran testified in a June 2017 Board hearing. The Veteran stated that his PTSD symptoms had a tremendous impact on his search for employment, marriage, family life, and activities of daily living. The Veteran's representative noted that the Veteran's symptoms were exactly the same prior to October 21, 2016 as they were after when the RO increased his rating to 70 percent. The Veteran stated he has been unable to secure employment since 2011 due to his symptoms. 

The Veteran's wife testified in a June 2017 Board hearing. The Veteran's wife, who is a nurse, stated that the Veteran's PTSD symptoms had been challenging for his marriage because of his forgetfulness. She stated there the Veteran had more depression and more nightmares. The Veteran's wife stated that the Veteran's symptoms had always been the same, but the severity of the Veteran's symptoms fluctuated depending on the circumstance. 

The Board finds that a 70 percent disability rating for the Veteran's PTSD is warranted prior to October 21, 2016. Although not directly relevant to the appeal period prior to October 21, 2016, the Veteran's October 2016 VA examination found the Veteran's symptoms caused occupational and social impairment in most areas, such as work, school, family relations, judgement, thinking and/or mood. The Board finds that the Veteran's medical treatment records, employment history (unemployed since 2011), testimony, and his wife's testimony all credibly indicate that the Veteran's symptoms have been relatively the same over the course of the appeal. Providing the Veteran with the benefit of the doubt the Board finds that prior to October 21, 2016 the Veteran's symptoms caused occupational and social impairment in most areas, such as work, school, family relations, judgement, thinking and/or mood. As such a 70 percent disability rating for PTSD is granted prior to October 21, 2016.

III. PTSD in Excess of 70 Percent

In determining that the criteria for a 100 percent rating are not met for the entire appeal period, the Board has considered the lay assertions, including the Veteran's own statements and his spouse's statements as to his symptomatology and the severity of his condition. Those statements primarily describe symptoms, such as memory loss, depression, familial difficulties, difficulty working, as well as isolation, which are contemplated by the 70 percent, rather than the 100 percent, rating criteria. Further, Board finds that the October 2016 VA examination results do not indicate the Veteran's symptoms cause total occupational and social impairment. The Board has accordingly relied substantially on this VA examination and VA treatment showing limitation of function that, at most, approximates the criteria for a 70 percent evaluation.

In summary, based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review from the date of service connection for PTSD, May 28, 2012. Accordingly, a disability rating in excess of 70 percent rating is denied. 

IV. TDIU Prior to October 21, 2016

The final issue is whether the Veteran is entitled to a TDIU prior to October 21, 2016.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Entitlement to TDIU is an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). It is noted that the Veteran and his spouse both competently and credibly testified that the Veteran has been unemployed since 2011. In a VA Form 21-8940, the Veteran reported that he has last worked full-time on September 15, 2011; that he became too disabled to work on October 26, 2011; that he had worked as a contractor and dock worker; and that he had completed four years of high school with some remote training as a licensed practical nurse.  The VA examination in October 2016 found the Veteran's PTSD symptoms cause the Veteran to be unemployable. PTSD is the Veteran's sole service-connected disability. Having assigned a 70 percent rating for the Veteran's PTSD from the effective date of service connection for PTSD, or May 28, 2012, based in part on the Veteran's unemployment during this period, the Board further finds this evidence as outlined above sufficient to warrant entitlement to TDIU for the entire appellate period on a schedular basis.


ORDER

An initial rating of 70 percent for PTSD is granted from May 28, 2012 to October 20, 2016, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent is denied. 

A TDIU, from May 28, 2012 to October 20, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


